DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 27 January, 2021.
Claims 1, 4, 7, 10, 12, 15, 18 and 22 - 26 have been amended.
Claim 9 has been cancelled.
Claims 1, 3, 4, 7, 10 – 12, 14, 15 and 17 - 26 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 4, 7, 10 – 12, 14, 15 and 17 - 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1, 12 and 18 recite: subsequent to measuring demographic information, identifying averages associated with the one or more medical conditions. Examiner cannot determine the metes and bounds of the claims. In particular, it is unclear of what parameter associated with the medical conditions are averaged. The specification discloses that the average associated with a medical condition is the average spend incurred by a member of the population for a particular medical condition in one year (0047 as published). Examiner construes the recited “averages” as “averages comprising an average spend value associated with each of the one or more medical conditions”. Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019). 
Claim 12 is representative. Claim 12 recites: 
A method for predicting health care spend for a population, the method comprising:
receiving member data for a plurality of members of the population, wherein the member data comprises data related to wellness incentive program data, one or more medical conditions, and demographic information;
determining a healthcare spend value utilizing a multivariable repeated-measures linear regression model measuring the member data of the plurality of members of the population;
wherein the healthcare spend value is determined by:
measuring, via the multivariable repeated-measures linear regression model, the demographic information associated with the health care spend value;
subsequent to measuring the demographic information, identifying averages comprising an average spend value associated with each of the one or more medical conditions that are associated with the health care spend value and inputting the averages into the multivariable repeated-measures linear regression model; and
subsequent to identifying the averages associated with the one or more medical conditions, inputting the wellness incentive program data to the multivariable repeated-measures linear regression model; 
subsequent to determining the health care spend value, receiving an indication of a modification of an input value corresponding to participation information corresponding to the wellness incentive program data;
based on the modification of the input value corresponding to the participation information, determining a modified health care spend value by inputting the input value corresponding to the participation information to the multivariable repeated-measures linear regression model;
based on a comparison of the health care spend value and the modified health care spend value, determining a savings value for the plurality of members of the population, wherein the savings value reflects the input value corresponding to the participation information; and
causing for simultaneous display on a graphical user interface the savings value, the health care spend value, and the modified health care spend value for the member data of the plurality of members of the population,
wherein the display on the graphical user interface includes an adjustable input area that, when a second modification to the participation information corresponding to the wellness incentive program data is received, causes an automatic re-determination of and a change to the display of one or more of the savings value or the modified healthcare spend value.

Claim 18 recites medium with instructions executed by a processor, and Claim 1 recites a system that executes the steps of the method recited in Claim 12.
Claims 1, 3, 4, 7, 10 – 12, 14, 15 and 17 - 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain 
STEP 1
The claims are directed to a device, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
determining a healthcare spend value utilizing a multivariable repeated-measures linear regression model measuring the member data of the plurality of members of the population;
wherein the healthcare spend value is determined by:
measuring, via the multivariable repeated-measures linear regression model, the demographic information associated with the health care spend value;
subsequent to measuring the demographic information, identifying averages comprising an average spend value associated with each of the one or more medical conditions that are associated with the health care spend value and inputting the averages into the multivariable repeated-measures linear regression model; and
subsequent to identifying the averages associated with the one or more medical conditions, inputting the wellness incentive program data to the multivariable repeated-measures linear regression model; 
subsequent to determining the health care spend value, receiving an indication of a modification of an input value corresponding to participation information corresponding to the wellness incentive program data;
based on the modification of the input value corresponding to the participation information, determining a modified health care spend value by inputting the input value corresponding to the participation information to the multivariable repeated-measures linear regression model;
based on a comparison of the health care spend value and the modified health care spend value, determining a savings value for the plurality of members of the population, wherein the savings value reflects the input value corresponding to the participation information; and
wherein, when a second modification to the participation information corresponding to the wellness incentive program data is received, causes an automatic re-determination of and a change to the display of one or more of the savings value or the modified healthcare spend value.

In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 12, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk. 
Determining a total healthcare spend value for members of a population by calculating average or total spend for a population and determining savings resulting from various changes to inputs such as the percentage of the population that participates in a wellness As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
The claims, as illustrated by Claim 1, also recite a mathematical formula or relationship. The claims determine a total healthcare spend value for a population of patients for a year by aggregating historical data related to healthcare costs by demographic information about the population, averages costs for various medical conditions in the population and the effect of various wellness programs on the costs. The claims provide for a user input to analyze “what-if” scenarios including what the total average spend would be if the percentage of the population that participates in a wellness program were to change. Projected savings achieved may be determined by determining the difference between the historical total spend from the modified spend. The claims use a “multivariable repeated measures linear regression model, which is a well-known mathematical technique.  As such, the claims recite a mathematical formula or relationship.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
A computerized system comprising one or more processors; and computer storage memory having computer-executable instructions stored thereon; one or more non-transitory computer-storage media having computer-executable instructions stored thereon;
receiving member data for a plurality of members of the population, wherein the member data comprises data related to wellness incentive program data, one or more medical conditions, and demographic information;
causing for simultaneous display on a graphical user interface the savings value, the health care spend value, and the modified health care spend value for the member data of the plurality of members of the population, wherein the display on the graphical user interface includes an adjustable input area.

However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The processor, memory and storage media are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Additionally, receiving member data is an insignificant extra-solution data gathering step. There is no inventive technique for receiving this information, which is disclosed as being received from various data sources over a network, for example from a database. Similarly, receiving a human input of changes to demographic, medical condition or wellness values at a graphical user interface is an insignificant data gathering Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract spend determination process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract spend determination process. Receiving data, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Storing and retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech. Similarly, displaying the results of the analysis merely appends a conventional post solution activity to the abstract process. Displaying the analysis results on a convention web-based application is a convention computer function as in Electric Power Group. As such, the additional element do not provide an inventive concept that transforms the claims into a patent eligible invention. A user interface configured to input value changes to be used in the analysis is a convention computer function as in Fairwarnings. The additional structural elements or combination of (i.e. a computerized system/processor and memory with instructions, graphical user interface, computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of member data (3, 4, 14, 19); types of spend data (7, 15); types of input editable data (9, 11, 23 - 25); ICD codes (10); calculations for a plurality of time periods (17, 20); types of information displayed in the GUI (21, 22, 25); or that recite additional abstract ideas including: log transforming the set of member data (4); providing recommendations based on comparing current and modified spend values (26) (The specification discloses that a clinician provides recommendation to members – i.e. a mental process). The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional 
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1, 3, 4, 7, 9 – 11 and 18 - 24 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
The U.S.C. 112 Rejections
Applicant's arguments filed 27 January, 2021 with respect to the U.S.C. 112(a) rejection have been fully considered and they are persuasive. The rejection is withdrawn. However, the amended claims raise new issues identified above.
The U.S.C. 101 Rejections
Applicant's arguments filed 27 January, 2021with respect to the U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed to an abstract idea because the claims are directed to creating and displaying a dynamically updated GUI responsive to user input for 
Applicant further argues that the additional elements or combination of elements in the current claims integrate the judicial exception into a practical application – “an improvement in the functioning of a computer, or an improvement to another technology or technical field” or by “applying the judicial exception in some other meaningful way”. Applicant cites to McRO and asserts that the claims are patent eligible because the recite a combined order of specific rules that are applied to create desired results. But merely applying rules in a specific order to create a desired result – a dynamically update GUI – does not improve the computer’s functionality as in McRO, where the rules were applied to improve lip synchronization and facial expressions in animated characters. The GUI is discloses as a Web-based application or applet (0034 – 0036) that is a conventional computer component (i.e. Fairwarnings). Nothing in the specification discloses, nor does the Applicant point to any section of the disclosure that indicates an improved user interface. 
Applicant cites to Example 37 Claim 1 as examples of an improvement in the functioning of a computer, or an improvement to another technology or technical field, or that applies the judicial exception in some other meaningful way.  In particular, Applicant asserts that like Example 37, the present claims create and display a dynamically updated GUI. Applicant asserts that this capability improves the user interface and therefore the computer. As above, the GUI is disclosed as purely conventional, and nothing in the specification discloses or suggests any such improvement. 
Applicant asserts that the Office has not considered all of the additional elements, rather, the Office has only considered the: “computerized system/processor and memory with 
Nonetheless, the specification makes it clear that the user interface is provided by a software application on a server or client computing device that is Web-based. Such a user interface has been determined to be a conventional computer component. “A graphic user interface so a user can select data merely recites a generic computer component and does not contribute an inventive concept to the claim. Graphical user interfaces that allow a user to select and enter information describe purely conventional features on the disclosed devices.” (Affinity Labs v. DIRECTV). Using a GUI to enter data for subsequent use by an algorithm that represents an abstract mental process or fundamental economic activity is not an improvement.
Finally, Applicant asserts that the Office has not considered all additional elements. It appears that the Applicant has not considered all of the paragraphs detailing the analysis under Step 2A Prong Two, or under Step 2B. (see paragraphs 18 – 22).
The U.S.C. 103 Rejections
Applicant's arguments filed with respect to the U.S.C. 103 rejection have been fully considered and they are persuasive. The rejection has been withdrawn. The prior art does not fairly teach the recited process for determining a healthcare spend value.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2015/0095049 A1 to Horseman et al. discloses a system and method for quantifying the impacts of workplace wellness programs on direct healthcare costs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 17 March, 2021